                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 KIRK STEVEN JACKSON,                           §
               Petitioner,                      §
                                                §
 v.                                             §     No. 3:18-cv-00206-N (BT)
                                                §
 DIRECTOR, TDCJ-CID,                            §
               Respondent.                      §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files and records in this case, and

the Findings, Conclusions, and Recommendation of the United States Magistrate Judge dated May

19, 2021, the Court finds that the Findings and Recommendation of the Magistrate Judge are

correct, and they are accepted as the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are accepted.

       SO ORDERED this 21st day of May, 2021.


                                     ________________________________
                                     DAVID C. GODBEY
                                     UNITED STATES DISTRICT JUDGE
